Citation Nr: 1527393	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-33 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran has claimed entitlement to an evaluation in excess of 20 percent for a low back disability and entitlement to a TDIU.  The Board notes that her last VA examination in connection with her claim was performed in 2013.  Since that time, she has filed for a TDIU, due in part to her back disability, purportedly left her place of work, and received an interlaminar-epidural steroid injection at L5-S1 as a result of the failure of conservative treatment.  Such measures may indicate that her disability is more severe than at the time of her most recent VA examination.  While private treatment reports are of record since that time, limitation of motion, and the point where pain begins in that range, was not expressed in degrees.  VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  The medical examination must also consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

As to the Veteran's TDIU claim, on VA Form 21-8940, she indicated that she left her place of employment in January 2015.  The AOJ requested additional information from her former employer, which the Board notes is still pending.  In addition, evidence of record indicates that the Veteran may have left her place of employment, in part, due to her back disability.  A January 2015 Medical Recommendation from her private provider noted that she would be able to return to work with medical restrictions, however, a form supplied by her former employer indicated that medical evidence presented to the agency demonstrated that accommodation was not possible due to the severity of her medical condition and the physical requirements of her position.  

The VA examiner should also attempt to determine whether the Veteran is currently employed, and whether the Veteran is unable to secure and follow a substantially-gainful occupation due to her service-connected disabilities.  The examiner must offer this opinion without regard to any impairment caused by non-service-connected disabilities, to include obesity.  In so doing, the examiner should identify any functional impairment from the Veteran's orthopedic/neurological disabilities which would impact her ability to work.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an additional VA examination or examinations to determine the current nature and severity of her low back disability.  Specifically, the examiner is asked to provide the following:

A. Identify the nature and severity of all current manifestations of the Veteran's service-connected lumbar spine disability.  

B. The examiner should also specifically identify, to the extent possible, any functional limitation as a result of the Veteran's service connected back disability.  

C. The examiner is also asked to ascertain whether the Veteran is employed at the time of the examination, and to provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran is unable to secure and follow a substantially-gainful occupation due to her service-connected disabilities, to include the potential for sedentary employment.  The examiner should also comment as to whether the Veteran was employed as an administrative assistant, or whether she worked in distribution, at the time that her employer was unable to accommodate her medical restrictions.  The examiner must offer this opinion without regard to any impairment caused by non-service-connected disabilities, to include obesity.  In so doing, the examiner should identify any functional impairment from the Veteran's service-connected disabilities which would impact her ability to work.

2.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  

After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


